Exhibit 10.18

EMPLOYMENT AGREEMENT

This Employment Agreement (this “Agreement”) is made and entered into as of this
1st day of August, 2002, by and between Hungarian Telephone and Cable Corp., a
corporation organized under the laws of the State of Delaware, United States of
America (the “Company”) and William McGann (“Employee”).

RECITALS:

A.       The Company desires to retain Employee as its Finance Director.

B.       Employee desires to work for the Company as its Finance Director.

C.       The parties desire to set forth the terms and conditions under which
Employee shall serve in the above-stated capacity of Finance Director.

NOW, THEREFORE, in consideration of the respective covenants and agreements of
the parties set forth herein, it is agreed as follows:

1.        Employment and Duties. The Company agrees to employ Employee and
Employee accepts the employment, subject to the terms and conditions herein, to
serve as Finance Director of the Company. Employee’s duties and responsibilities
shall include the duties and responsibilities as set forth by the Company, in
all cases consistent with Employee’s position. Employee shall perform faithfully
the duties assigned to him to the best of his ability.

2.        Place of Employment. Employee shall be employed at the Company’s
subsidiary offices located in Budapest, Hungary.

3.        Term. The term of employment under this Agreement shall commence on
July 1, 2002 and continue for an indefinite period of time, unless terminated in
accordance with the terms of this Agreement. Company shall give six (6) months
notice to Employee if it intends to terminate the contract with the employee.

4.        Salary. Employee will receive a monthly salary based on an annualized
rate of One Hundred and Six Thousand, Five Hundred and Twenty Six US Dollars
($106,526), which will be reviewed on an annual basis, and may be adjusted based
upon the performance of the employee.

5.        Performance Bonus. Employee shall be eligible to receive a bonus if
the Company, in its sole discretion, decides to reward Employee for his
performance. Any such bonus shall be paid at the Company’s discretion in either
(i) cash, (ii) the Company’s stock, (iii) options to purchase the Company’s
stock, (iv) any combination of cash, stock or options, or (v) such other form of
consideration as the Company shall determine.

6.        Housing Allowance. Employee will receive a monthly housing allowance
(the “Housing Allowance”) of Three Thousand US Dollars, ($3,000).

7.        Employee Taxes. Employee shall be solely responsible for any and all
of Employee’s (i) income and (ii) social security, medicare or any other
miscellaneous taxes applicable to any salary, bonus, option grant, stock grant,
allowance, severance benefit, or any other type of compensation or benefit
received by Employee pursuant to this Agreement which is subject to taxation and
payable to any governmental taxing authority including, but not limited to, any
governmental taxing authority in the Republic of Hungary or the United States of
America.

8.        Insurance. Upon request from Employee, the Company will provide
Employee, his spouse and his minor dependents with health insurance coverage
provided such persons meet any coverage requirements that the Company’s
insurance carrier may require.

9.        Vacation. Employee will be entitled to 25 Days paid vacation per
contract year.

10.      Automobile. The company will provide Employee with an automobile for
employee’s use during the employment period. The company will insure that the
vehicle is properly maintained and insured at all times. Employee will be
responsible for fuel costs for private use.

 


 


--------------------------------------------------------------------------------

11.      Mobile Telephone. The Company will provide Employee with a mobile
telephone during the employment period. Employee will reimburse the Company for
all personal telephone calls.

12.      Work Permits. With the Company’s assistance, Employee shall obtain and
keep current any Hungarian work permits, residency permits or other similar
licenses as may be required by Hungarian law as a result of Employee’s
employment by the Company.

13.      Confidential Information.

(a)       Nondisclosure. Employee expressly covenants and agrees that he will
not during the term of this Agreement or at any time after the termination
hereof, irrespective of the time, manner, or cause of termination, reveal,
divulge, disclose, or communicate to any person, firm, or corporation, other
than authorized officers, directors, and employees of the Company, in any manner
whatsoever, any “confidential information” (as hereinafter defined) of the
Company that would be inconsistent with the position held by Employee or the
duties being performed by Employee at the direction of the Company.

(b)       Return of Confidential Information and Other Property. Upon
termination of this Agreement, Employee will surrender to the Company all
confidential information including, without limitation, all lists, charts,
schedules, reports, financial statements, books and records, and all copies
thereof, of the Company and all other property belonging to the Company
whatsoever. As used herein, “confidential information” means information
disclosed to or known by Employee as a consequence of or through his employment
for the Company, not generally known in the business in which the Company is or
may become engaged, about the Company, its business, products and processes.

(c)       Breach of Confidentiality Provision. Employee agrees that a
substantial violation on his part of this confidentiality covenant will cause
such damage to the Company as will be irreparable and for that reason, Employee
further agrees that the Company shall be entitled as a matter of right, to an
injunction out of any court of competent jurisdiction, restraining any further
violation of said covenant by Employee, his employer, employees, partners, or
agents. Such right to injunction shall be cumulative and in addition to whatever
other remedies the Company may have, including, specifically, recovery of
liquidated and additional damages. Employee expressly acknowledges and agrees
that the respective covenants and agreements shall be construed in such a manner
as to be enforceable under applicable laws if a more limited scope of time is
determined by a court or competent jurisdiction to be required.

14.      Termination.

(a)       Reasons for Termination. The employment of Employee with the Company
shall terminate automatically upon Employee’s death and may be terminated by
written notice (i) by the Company, upon Employee’s disability which renders him
unable to perform his usual and customary duties for a period of 180 consecutive
days; (ii) by the Company without “cause” upon 180 days (6 months) notice (as
hereinafter defined); (iii) by the Company with “cause” without notice; (iv) by
Employee upon 90 days (3 months) notice; (v) by Employee, if he suffers a
demotion or a lower status with the Company other than for cause; or (vi) by
Employee, in the event of a “change in control” (as hereinafter defined),
whether or not Employee suffers a demotion or a lower status with the Company.
For purposes of this Agreement, “cause” shall mean (i) a failure by Employee to
substantially perform Employee’s reasonable and legal duties and as defined by
goals established by the Company and agreed to by Employee, other than a failure
resulting from Employee’s complete or partial incapacity due to physical or
mental illness or impairment, (ii) a willful act by Employee that constitutes
gross misconduct and that is injurious to the Company, (iii) a willful breach by
Employee of a material provision of this Agreement, or (iv) a material and
willful violation of a federal or state law or regulation applicable to the
business of the Company. No act or failure to act, by Employee shall be
considered “willful” unless committed without good faith and without a
reasonable belief that the act or omission was in the Company’s best interest.
For purposes of this Agreement, a “change of control” shall be deemed to have
occurred if (1) any “person” (as such term is used in Sections 13(d) and 14(d)
of the U.S. Securities and Exchange Act (the “Exchange Act”)), other than (x)
Citizens Utilities Company and/or any one or more direct or indirect
wholly-owned subsidiary of Citizens Utilities Company (together, “Citizens”), or
(y) Tele Danmark A/S and/or any one or more direct or indirect wholly-owned
subsidiary of Tele Danmark A/S (together, Tele Danmark”), is or becomes the
“beneficial owner” (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of securities of the Company


- 2 -


--------------------------------------------------------------------------------

representing thirty-five percent (35%) or more of the combined voting power
(with respect to the election of directors) of the Company’s then outstanding
securities;

(2) at any time after the execution of this Agreement, a majority of the Board
shall be replaced, over a two-year period, from the directors who constituted
the Board at the beginning of such period, and such replacement shall not have
been approved by either two-thirds (2/3) of the Board as constituted at the
beginning of such period or Citizens or Tele Danmark; (3) the consummation of a
merger or consolidation of the Company with or into any other corporation (other
than with Citizens or Tele Danmark), other than a merger or consolidation which
would result in the voting securities of the Company outstanding immediately
prior thereto continuing to represent (either by remaining outstanding or by
being converted into voting securities of the surviving entity) more than
sixty-five percent (65%) of the combined voting power (with respect to the
election of directors) of the securities of the Company or of such surviving
entity outstanding immediately after such merger or consolidation; or (4) the
consummation of a plan of complete liquidation of the Company or of an agreement
for the sale or disposition by the Company of all or substantially all of the
Company’s business or assets.

(b)       Termination Benefits. If Employee’s employment is terminated pursuant
to Section 14(a) for any reason noted above other than by the Company for
“cause” or by Employee upon 90 days notice as set forth in clause (iii) of
Section 14(a), Employee will be entitled to receive the following benefits as
severance (the “Severance Benefits”):

(i)       twelve (12) months’ salary, which includes the 180 day notice period,
at Employee’s then-current annual salary level, (housing allowance first
mentioned at paragraph six (6) above will be considered as part of the
employees’ salary);

(ii)      payment of any salary, expenses, allowances and benefits accrued by
Employee up to the date of the termination; and

(iii)     the immediate vesting and release of any unvested unreleased portion
of any options granted as of the date of such termination pursuant to this
agreement, without restriction.

(c)       Benefits in the Event of Employee’s Death. Except as set forth below,
if Employee’s employment terminates automatically in the event of Employee’s
death, Employee’s estate will be entitled to receive the Severance Benefits. The
Company may, at its option, maintain a life insurance policy for Employee in an
amount deemed to be appropriate by the Board and designating Employee’s estate
as the beneficiary. If the Company elects to maintain such life insurance and
the policy amount equals or exceeds the value of the Severance Benefits (as
determined by the Board), Employee’s estate shall only be entitled to receive
the proceeds of the insurance policy. If the policy amount is less than the
value of the Severance Benefits, the Company shall pay to Employee’s estate an
amount equal to the difference between the value of the Severance Benefits and
the amount to which the estate would be entitled to under the insurance policy.
The Company shall determine the value of the Severance Benefits as soon as
practicable after Employee’s death but in no event later than thirty (30) days
thereafter.

(d)       Date of Termination, Provision of Severance Benefits. The date of
termination of Employee’s employment by the Company under this Paragraph 14
shall be six (6) months after receipt by Employee of written notice of
termination, provided, however, that if the termination is for cause the date of
termination shall be the date specified in the notice of termination or if no
date is specified then the date on which such notice is received by the
Employee. The date of termination by Employee under this Paragraph 14 shall be
three (3) months after receipt by the Company of written notice of termination.
All benefits to which Employee is entitled under subparagraph (b) hereof shall
be provided within thirty (30) days of termination. In the case of automatic
termination in the event of Employee’s death, the benefits shall be provided no
later than thirty (30) days from the date of Employee’s death.

15.      CPE Credits.           The Company shall reimburse or pay for Employee
to maintain his CPA license, maximum Five Thousand US Dollars / year ($5,000).

 

- 3 -


--------------------------------------------------------------------------------




16.      Miscellaneous.

(a)       Entire Agreement. Other than with respect to Employees Pension
Account, this Agreement constitutes the entire agreement between the parties
with respect to the subject matter of this Agreement and supersedes all prior
written and oral and all contemporaneous oral agreements and understandings with
respect to the subject matter of this Agreement.

(b)       Notices. Any notice or request to be given hereunder by any party to
the other shall be in writing and shall be deemed to have been duly given on the
next business day after the same is sent, if delivered personally or sent by
telecopy or overnight delivery, or five calendar days after the same is sent, if
sent by registered or certified mail, return receipt requested, postage prepaid,
as set forth below, or to such other persons or addresses as may be designated
in writing in accordance with the terms hereof by the party to receive such
notice.

 

If to the Company, to:

 

Hungarian Telephone and Cable Corp.

 

 

 

1201 Third Avenue, Suite 3400

 

 

 

Seattle, WA 98101-3034

 

 

 

Facsimile No.: 206-583-0359

 

 

 

Attn: General Counsel

 

 

With a copy to:

 

Hungarian Telephone and Cable Corp.

 

 

 

Teréz krt. 46.

 

 

 

H-1066 Budapest, Hungary

 

 

 

Facsimile No.: 011-361-474-0351

 

 

 

Attn: Human Resources

 

 

If to the Company, to:

 

William T. McGann

 

 

 

Klapka u. Hrsz. 1795/3.

 

 

 

H-2085 Pilisvörösvár, Hungary

 

 

 

 

 

with a required copy to: (to be provided by Employee)

 

(c)       Governing Law, Forum, Consent to Jurisdiction. This Agreement shall be
governed by and construed in accordance with the laws of the State of New York
without giving effect to the principles of conflict of laws thereof. Each of the
parties to this Agreement hereby irrevocably and unconditionally (i) consents to
submit to the exclusive jurisdiction of the courts of the State of New York for
any proceeding arising in connection with this Agreement (and each such party
agrees not to commence any such proceeding, except in such courts), (ii) to the
extent such party is not a resident of the State of New York, agrees to appoint
an agent in the State of New York as such party’s agent for acceptance of legal
process in any such proceeding against such party with the same legal force and
validity as if served upon such party personally within the State of New York,
and to notify promptly each other party hereto of the name and address of such
agent, (iii) waives any objection to the laying of venue of any such proceeding
in the courts of the State of New York, and (iv) waives, and agrees not to plead
or to make, any claim that any such proceeding brought in any court of the State
of New York has been brought in an improper or otherwise inconvenient forum.

(d)       Counterparts. This Agreement may be executed in one or more
counterparts, and each of such counterparts shall for all purposes be deemed to
be an original, but all such counterparts together shall constitute but one
instrument.

(e)       Assignment. Neither this Agreement, nor the rights and obligations
hereunder, may be assigned by either party without the prior written consent of
the other party.

(f)       Parties in Interest. Nothing in this Agreement, expressed or implied,
is intended to confer on any person other than the parties hereto or their
respective successors or assigns, any rights, remedies, obligations or
liabilities under or by reason of this Agreement.


- 4 -


--------------------------------------------------------------------------------

(g)       Amendment. This Agreement may not be amended except by an instrument
in writing signed on behalf of each of the parties.

(h)       Extension, Waiver. Either party to this Agreement may (a) extend the
time for the performance of any of the obligations or other acts of the other
party to this Agreement or (b) waive compliance by the other party with any of
the agreements or conditions contained herein or any breach thereof. Any
agreement on the part of a party to any such extension or waiver shall be valid
only if set forth in an instrument in writing signed on behalf of such party.

(i)            Severability. The provisions of this Agreement are severable and,
if any provision of this Agreement is determined to be invalid or unenforceable
by any court of competent jurisdiction, such provision (in any other
jurisdiction) and the other provisions hereof (in any jurisdiction) shall not be
rendered otherwise invalid or unenforceable and such provision shall be deemed
to be modified to the extent necessary to render it legal, valid and
enforceable, and if no such modification shall render it legal, valid and
enforceable, then this Agreement shall be construed as if not containing the
provision held to be invalid, and the rights and obligations of the parties
shall be construed and enforced accordingly.

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.

  

HUNGARIAN TELEPHONE AND CABLE CORP.

 

 

 

By: 


/s/ Ole Bertram

 

 





 

--------------------------------------------------------------------------------

 

 

 

 

Ole Bertram
President, CEO

 

 

 

  

WILLIAM T. MCGANN

 

 

 

 


/s/ William T. McGann

 

 





 

--------------------------------------------------------------------------------

 

 

 

 

William T. McGann

 

 

 


- 5 -


 